     2:19-cv-01691-RMG           Date Filed 03/05/21     Entry Number 89        Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

 Southern Industrial Contractors, L.L.C.,                Civil Action No. 2:19-cv-1691-RMG

                   Plaintiff,

        v.
                                                         ORDER AND OPINION
 O’Brien and Gere, Inc. of North America and
 Western Surety Company,

                   Defendants.


       Before the Court are Defendants’ motion to compel discovery (Dkt. No. 77) and Plaintiff’s

motion to seal (Dkt. No. 83). For the reasons set forth below, the Court grants in part and denies

in part Defendants’ motion to compel discovery and denies as moot Plaintiff’s motion to seal.

                                              Background

       On January 10, 2020, Defendants served their First Request for Production of Documents

on Plaintiff. On September 2, 2020, Defendants served their Second Set of Interrogatories and

their Third Set of Requests for Production of Documents on Plaintiff. And on September 29, 2020,

Defendants served their Fourth Request for Production of Documents on Plaintiff.

       On February 5, 2021, Defendants filed the instant motion to compel discovery. (Dkt. No.

77). Therein, Defendants allege that certain of Plaintiff’s responses to the above discovery

requests are either deficient or nonexistent. Plaintiff opposes Defendants’ motion. (Dkt. No. 82).

Relatedly, Plaintiff has filed a motion to seal certain documents which it agrees to produce to

Defendants in response to Defendants’ motion. (Dkt. No. 83).

       The parties’ respective motions are fully briefed and ripe for disposition.

                                            Legal Standard

       Pursuant to Fed. R. Civ. P. 37, a party seeking discovery may move for an order compelling

                                                1
      2:19-cv-01691-RMG         Date Filed 03/05/21      Entry Number 89        Page 2 of 6




an answer, designation, production, or inspection if, inter alia, the party to whom the discovery

was directed failed to produce documents or to permit inspection, or respond that inspection will

be permitted as requested under Rule 34.” Fed. R. Civ. P. 37(a)(3)(B)(iv). “[A]n evasive or

incomplete disclosure, answer, or response must be treated as a failure to disclose, answer, or

respond.” Fed. R. Civ. P. 37(a)(4).

        A party objecting to discovery as vague or ambiguous has the burden of showing such

vagueness or ambiguity. Buskirk v. Wiles, No. CV 3:15-03503, 2016 WL 7118288, at *3 (S.D.W.

Va. Dec. 6, 2016). First, however, the responding party “should exercise reason and common

sense to attribute ordinary definitions to terms and phrases utilized in interrogatories.” Id. “If

necessary to clarify its answers, the responding party may include any reasonable definition of the

term or phrase at issue.” Id.

                                                Analysis

        First, Defendants argue that Plaintiffs have not fully responded to Requests Nos. 3 and 9

from Defendants’ First Set of Requests for Production of Documents. In asserting that Plaintiff

has not fully responded to these requests, Defendants request that Plaintiff either produce all

outstanding responsive documents or “provide a certification” to this Court that all responsive

documents have been produced. See, e.g., (Dkt. No. 77 at 3-4) (“If the produced documents are

indeed fully responsive to Defendants’ Request, Defendants ask the Court to compel SIC to

provide a certification of the same.”). In response to Defendants’ motion, and as it relates to

Requests for Production Nos. 3 and 9 from Defendants’ First Set of Requests for Production of

Documents, Plaintiff provides such a certification. (Dkt. No. 82 at 1-2) (“SIC hereby makes this

certification.”)

        Accordingly, the Court denies as moot Defendants’ motion on the above points.



                                                2
      2:19-cv-01691-RMG           Date Filed 03/05/21       Entry Number 89         Page 3 of 6




        Second, Defendants seek to compel Plaintiff to produce all documents responsive to

Request No. 19 from the First Set of Requests for Production of Documents. Request No. 19 asks

for “[a]ll daily reports, monthly reports, job cost reports, logs, notes, or any other records or diaries

to the Project.” (Dkt. No. 77 at 5). Defendants contend that Plaintiff has only provided a “draft”

job cost report. Defendants contend that Plaintiff’s employee Jose Gonzalez testified that he is

aware of “multiple cost reports relating to SIC’s performance of work.” (Id.) (citing (Dkt. No. 77-

6 at 6)). Defendants thus ask the Court to “compel [Plaintiff] to provide any and all cost reports

responsive to the above Request, including the reports referenced by Mr. Gonzalez, or a

certification that such documents do not exist.” (Id. at 5-6). In response, Plaintiff certifies “that it

has produced its job cost reports as maintained during the project.” (Dkt. No. 82 at 2).

        The Court grants Defendants’ motion on the above point. Defendants have put forth

evidence sufficient to show that other versions of the relevant “job cost report” may exist. Gonzalez

Deposition, (Dkt. No 77-6 at 6) (noting “I sent him a cost report, yes, sir. One of my cost reports.”)

(emphasis added). Considering the deposition testimony cited, Plaintiff’s response that it has

produced “job cost reports as maintained during the project” does not directly address nor justify

Plaintiff’s seeming failure to produce other versions of the relevant job cost reports. Accordingly,

within ten (10) days of this order, Plaintiff shall provide Defendants with all cost reports created

or maintained during Plaintiff’s performance of work between July 2018 and April 2019, including

the reports referenced by Mr. Gonzalez, or a certification that such documents do not exist.

        Third, Defendants argue that Plaintiff has wholly failed to respond to its Second Set of

Interrogatories. (Dkt. No. 77 at 6). Defendants request that “this Court . . . compel SIC’s full and

complete responses.” (Id.). In its opposition to Defendants’ motion, Plaintiff does not contest nor

even address Defendants’ argument. See (Dkt. No. 82).



                                                   3
      2:19-cv-01691-RMG          Date Filed 03/05/21      Entry Number 89        Page 4 of 6




       Accordingly, the Court grants Defendants’ motion on this point and directs Plaintiff to

serve full responses to Defendants’ Second Set of Interrogatories within ten (10) days of this Order.

       Fourth, Defendants argue that Plaintiff’s responses to Requests Nos. 1 and 2 from

Defendants’ Third Request for Production of Documents are incomplete. (Dkt. No. 77 at 6-7).

Request No. 1 asks Plaintiff to identify and produce certain text messages exchanged between Toni

Estis and SIC personnel between August 2018 and March 2019. Request No. 2 asks Plaintiff to

identify and produce certain text messages exchanged between Sam Estis and SIC personnel

between August 2018 and March 2019. In response to both requests, Plaintiff stated that it was

“not in possession of documents responsive to” these requests “except to the extent previously

produced [as] SIC does not maintain text messages exchanged between Toni [or Sam] Estis and

any SIC personnel between August 2018 and March 2019” (Dkt. No. 77 at 7) (noting “text

messages are routinely discarded shortly after transmission”). Defendants, citing public filings

from an unrelated lawsuit involving Plaintiff in Mississippi, see (Dkt. No. 77-8 at 4) (order from

Mississippi state court granting in part and denying in part a motion to compel filed against

Plaintiff and directing Plaintiff to provide defendant with, inter alia, “text messages,

correspondence, [and] emails”), argue such text messages likely exist, (Dkt. No. 77 at 8) (noting

“SIC’s Jose Gonzalez . . . testified that he and SIC’s Sam and Toni Estis exchanged text messages

relating to management of SIC’s work); Gonzalez Deposition, (Dkt. No. 77-6 at 3) (“We did send

some text[s].”) Accordingly, Defendants request that the Court “compel SIC to produce any

responsive text messages that may exist and/or provide a certification explaining what text

messages were destroyed, and when, so that Defendants can assess whether there was any

spoliation.” (Dkt. No. 77 at 9). In response, Plaintiff cites the deposition testimony of Jose

Gonzalez wherein Gonzales states the cell phone which he purportedly used to communicate with



                                                 4
      2:19-cv-01691-RMG           Date Filed 03/05/21       Entry Number 89         Page 5 of 6




“[Sam and Toni] Estis” was destroyed by accident. (Dkt. No. 82 at 4-6). Thus, concludes Plaintiff,

Defendants’ motion expresses nothing more than an unjustified refusal to believe the testimony of

Gonzalez. (Id. at 4). Additionally, Plaintiff “certifies that it has produced all documents responsive

to this request for production of text messages.” (Dkt. No. 82 at 6).

        The Court grants Defendants’ motion on the above points. Defendants have raised

concerns regarding potential spoliation of relevant evidence. See (Dkt. No. 77 at 6-9). Within ten

(10) days of this Order, Plaintiff shall produce to Defendants all documents, including text

messages, responsive to Requests Nos. 1 and 2 from Defendants’ Third Request for Production of

Documents. To the extent Plaintiff claims that no responsive text messages exist, Plaintiff shall

provide to Defendants a certification explaining what text messages were destroyed, under what

circumstances, and when.

        Lastly, Defendants request that Plaintiff produce unaltered copies of any responsive work

in progress schedules or audited financials responsive to Request No. 6 from Defendants’ Fourth

Request for Production of Documents. (Dkt. No. 77 at 10). In response, Plaintiff asserts it “is

prepared to produce redacted versions of its audited financial statements from 2018 and 2019.”

Seemingly to this effect, Plaintiff has filed a motion to seal, (Dkt. No. 83), through which it seeks

to file said documents with the Court.

        The Court grants Defendants’ motion on this point to the extent that, within the next ten

(10) days, and to the extent that Plaintiff has not already done so, Plaintiff shall produce the above

documents to Defendants in their original and unaltered state. Further, since it not necessary for

the parties to publicly file the Plaintiff’s audited financial statements at this time, it is unnecessary

for the Court to enter an order sealing those records. Consequently, Plaintiff’s motion to seal is

denied. (Dkt. No. 83). To the extent Plaintiff is concerned with general issues of confidentiality,



                                                   5
     2:19-cv-01691-RMG          Date Filed 03/05/21     Entry Number 89        Page 6 of 6




the parties may move the Court for the entry of a Confidentiality Order.

                                              Conclusion

       For the reasons stated above, the Court GRANTS IN PART and DENIES IN PART

Defendants’ motion to compel (Dkt. No. 77). Defendants’ motion is GRANTED as it pertains to:

(1) Request No. 19 from Defendants’ First Set of Requests for Production of Documents; (2)

Defendants’ Second Set of Interrogatories; (3) Requests No. 1 and 2 from Defendants’ Third

Request for Production of Documents; and (4) Request No. 6 from Defendants’ Fourth Request

for Production of Documents. Defendants’ motion is otherwise DENIED. IT IS FURTHER

ORDERED that within TEN (10) days of the date of this Order, Plaintiffs will serve supplemental

production as detailed herein. Further, Plaintiff’s motion to seal, (Dkt. No. 83), is DENIED.

       AND IT IS SO ORDERED.

                                                    s/ Richard Mark Gergel
                                                    United States District Court Judge
March 5, 2021
Charleston, South Carolina




                                                6
